ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_07_EN.txt. 201

SEPARATE OPINION OF JUDGE NI

I have voted in favour of all the subparagraphs of the dispositif except
one. But it occurs to me that some parts of the dispositif are so worded and
formulated that, quite inevitably, a simple affirmative or negative vote
cannot adequately reflect the trend of my thoughts on the questions under
consideration. I therefore feel obliged to submit the present separate
opinion for the purpose of stating the position I take.

My primary concern is with respect to the “multilateral treaty reserva-
tion”, sometimes referred to as the “Vandenberg Amendment”. This
question might at first sight be deemed no longer important inasmuch as
the jurisdictional phase could be considered already over and the Court is
in any event competent to deal with the case on the basis of customary
international law as well as the 1956 Treaty of Friendship, Commerce and
Navigation between Nicaragua and the United States.

But a closer examination of the pleadings in the previous phase and the
Judgment of 26 November 1984 will reveal the fact that there had been left
behind at that time some “unfinished business” which must be considered
relegated to the present phase of the proceedings.

It is to be recalled that the Court was then confronted with the United
States contention that in accordance with proviso (c) to its declaration
accepting compulsory jurisdiction of the International Court of Justice,
such acceptance shall not extend to

“disputes arising under a multilateral treaty, unless (1) all parties to
the treaty affected by the decision are also parties to the case before
the Court, or (2) the United States of America specially agrees to
jurisdiction”.

The multilateral treaties relied on by the Application of Nicaragua are
the Charter of the United Nations, the Charter of the Organization of
American States, the 1933 Montevideo Convention on Rights and Duties
of States and the 1928 Havana Convention concerning the Duties and
Rights of States in the Event of Civil Strife. The threshold question during
the jurisdictional phase of the proceedings was whether the above multi-
lateral treaty reservation constituted a bar to Nicaragua’s Application. To
support its contention challenging the jurisdiction of the Court, the United
States named three Central American States, 1.e., El Salvador, Honduras
and Costa Rica, as the States parties to the four multilateral treaties

191
202 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NI)

mentioned above which would be affected by the adjudication of the claims
submitted to the Court.

Whether or not these Central American States would be affected by the
decision of the Court was a matter difficult to decide at the time of the
preliminary proceedings when the merits of the case were not being con-
sidered. Before the revision of the Rules of Court in 1972, decision on a
preliminary objection, such as the present one on jurisdiction, could have
been joined to the decision on the merits of the case. This cannot be done in
the present instance. The Court therefore stated in paragraph 75 of its 1984
Judgment that : “As for the Court, it is only when the general lines of the
judgment to be given become clear that the States ‘affected’ could be
identified.” The Court concluded thereupon in paragraph 76 that :

“the Court has no choice but to avail itself of Article 79, paragraph 7,
of the present Rules of Court, and declare that the objection based on
the multilateral treaty reservation of the United States Declaration of
Acceptance does not possess, in the circumstances of the case, an
exclusively preliminary character, and that consequently it does not
constitute an obstacle for the Court to entertain the proceedings
instituted by Nicaragua under the Application of 9 April 1984” (1.CJ.
Reports 1984, pp. 425-426).

In retrospect, the Court could, in accordance with Article 79, para-
graph 7, of the Rules of Court, have ruled on this preliminary objection in
one of the three ways provided therein. It could have upheld the objection
to its jurisdiction on the ground that, by the wording of the multilateral
treaty reservation, 1.e., proviso (c) of the United States declaration, the
mere possibility of any of the other Central American States being affected
by the decision, in one way or the other, was sufficient to defeat Nicara-
gua’s claim of jurisdiction, in so far as allegations of breaches of treaty
obligations were concerned. Alternatively, the Court could have rejected
the preliminary objection on the ground that any decision to be given by
the Court would not affect any of the Central American States and,
moreover, according to Article 59 of the Statute, such decision would have
no binding force except between the parties and in respect of that parti-
cular case, and therefore no third party would be affected thereby. But the
Court took the cautious step of postponing a definitive decision on the
question and preferred to leave it in abeyance for later consideration. Of
course the circumstances of the case provided the Court with the possi-
bility of making such a choice, because Nicaragua’s claims did not rely
solely on the multilateral treaties but also on customary international law
and the bilateral Treaty of 1956, so that the Court was not left to the hasty
choice of either throwing out the case at its very inception or accepting the
Jurisdiction over the treaty-based claims of Nicaragua not without a tinge
of precipitation or prejudging.

192
203 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NI)

Now the case has reached the stage of considering the merits. Should the
Court re-examine the question of multilateral treaty reservation ? I would
prefer to say that the Court should continue to examine the question in
order to arrive at a more definitive decision with respect to Jurisdiction and
also, in consequence of going into the merits of the case, with respect to the
question of the applicable law. The United States raised the multilateral
treaty reservation as a plea in bar to the Application of Nicaragua. This
plea, once admitted, will (1) exclude the Court from exercising jurisdiction
in so far as the claims made by Nicaragua are based on the multilateral
treaties in question ; and (2) preclude, if jurisdiction attaches on other
grounds so that the case is still in the Court for adjudication on the merits,
the application of rules of law provided in or derived from such multila-
teral treaties.

The first point above referred to is quite obvious. The second is relevant
only in cases, of which the present case is one, where the Court remains
seised with jurisdiction to entertain the proceedings on grounds other than
the multilateral treaty or treaties in question. Here a problem of some
novelty has taken shape : whether, in a case such as the present one, which
is alleged to have arisen under, or is based upon, a multilateral treaty or
treaties — this being the very ground for invoking the multilateral treaty
reservation —, the Respondent in the case can in the meantime turn round
and say that the same multilateral treaty or treaties, the very object of the
reservation, should be the applicable law for the solution of the case in
dispute. The answer to this is not entirely simple and J will return to it later
in the opinion.

By the 1984 Judgment, jurisdiction over Nicaragua’s claims based on
customary international law and the bilateral Treaty of 1956 had been
affirmed and the case was ready to enter into the merits phase. However,
the question of the applicability of the multilateral treaty reservation
remained in abeyance, because it was not then sufficiently clear whether
third States parties to the multilateral treaties in question would be affected
by the Judgment to be given. A treatment of this question for its final
disposal at this phase of the proceedings is indispensable for the following
reasons :

Firstly, from the procedural point of view, the question had not been,
and could not have been, given full treatment in the former proceedings. A
conclusion was reached with respect to jurisdiction on grounds other than
the multilateral treaties in question. Both the language and the reasoning
of the 1984 Judgment do not indicate that an ultimate solution had been
attempted.

Secondly, the United States, as the declarant of the instrument accepting
jurisdiction of the Court on specific questions, has the right to expect a
decision on the question which, though properly belonging to the phase on
preliminary objection, can only be appropriately determined when the
merits are examined in the present proceedings.

Thirdly, despite its absence from the current proceedings, the United

193
204 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NI)

States challenge to the jurisdiction of the Court on the ground of the
multilateral treaty reservation remains an objection which cannot be
ignored or overridden by the acceptance of jurisdiction on grounds other
than the multilateral treaties in question. Failure to make a definitive
pronouncement on the objection raised by the absent Party will not be in
consonance with Article 53, paragraph 2, which makes specific mention of
jurisdiction.

Finally, any determination on the multilateral treaty reservation is inti-
mately linked to the question of what rules of law are to be applied. Should
the Court decide that the multilateral treaty reservation contained in the
United States declaration constitutes a valid objection to the Court’s
jurisdiction, then only rules of customary international law and the pro-
visions of the bilateral Treaty of 1956 will be applicable to determine
Nicaragua’s allegations of breaches of obligations by the United States.
The multilateral treaty reservation, once admitted, carries with it not only
exclusion of the Court’s jurisdiction but also, as a corollary thereof, the
non-applicability of the rules of law which are provided in or derived from
the multilateral treaties in question, i.e., what can be called multilateral
treaty law. If, on the contrary, the Court should decide that the multilateral
treaty reservation in the United States declaration does not constitute a
valid objection to the Court’s jurisdiction, the application of multilateral
treaty law will be of course unquestioned and the plea in bar against the
Court’s jurisdiction is thereby disposed of with finality.

In considering the merits of the case, the Court would be at liberty to
examine more fully the relevant facts in order to determine with more
precision whether any third State or States might be affected by the Judg-
ment to be given. According to the United States,

“El Salvador, Honduras and Costa Rica have each sought outside
assistance, principally from the United States, in their self-defense
against Nicaragua’s aggression . . . the United States has responded to
these requests.” (United States Counter-Memorial, para. 202.)

While admitting provision of economic and military assistance to El Sal-
vador, the United States contended that it was exercising the inherent right
of individual and collective self-defence under Article 51 of the United
Nations Charter. El Salvador for its part has filed, pursuant to Article 62,
paragraph 1, of the Court’s Statute, a Declaration of Intervention which
the Court had found to be premature (.C.J. Reports 1984, pp. 215-
217).

Under the given circumstances, should the Court find that the facts of
the case do not justify the United States claim of collective self-defence,
then El Salvador’s claim of individual self-defence would also be in ques-
tion. On the other hand, if the Court should find the United States claim of
collective self-defence to be well founded, it would also reflect on the
justification of El Salvador’s claim of its right of individual self-defence. In

194
205 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NI)

one way or the other, El Salvador, to single it out as an example of a third
State involved without mentioning any other, cannot be held to be un-
affected, though not bound by the Judgment to be given. It is difficult to
imagine that the Court, in making such determination, can either justify or
deny the United States contention without reference to the position of El
Salvador either in express language or by implication. This will give rise to
a kind of situation that, while the United States is bound by the Judgment
to be given, a third State thus linked thereto remains technically beyond
the reach of the res judicata. Thus it might be said that, under normal
circumstances, the multilateral treaty reservation raised by the United
States, in so far as jurisdiction based on multilateral treaties is concerned,
merits consideration. However, the matter does not end there.

As has been said before, admission of a reservation like the present one
precludes, if jurisdiction still attaches on other grounds, the application of
multilateral treaty law, and thus only customary international law and
rules of law provided in or derived from the bilateral Treaty of 1956 will
apply to determine the merits of the claims made by Nicaragua in the
Court against the United States. However, it is to be noticed that the
United States, while relying on the multilateral treaty reservation to chal-
lenge the exercise of jurisdiction by the Court, has at the same time, both
within and outside the proceedings in the Court, persistently invoked the
United Nations Charter, the main source of multilateral treaty law ap-
plicable to the case before the Court, in order to justify its actions vis-a-vis
Nicaragua.

In an address before the American Society of International Law on 12
April 1984, three days after the filing of the Nicaraguan Application in this
Court, the United States Permanent Representative to the United Nations
spoke for the first time of the right of individual and colléctive self-defence
under Article 51 of the United Nations Charter. It was stated that :

“This prohibition on the use of force was never intended to stand on
its own, but, as everyone here knows, I am certain, was to be seen in
the context of the entire Charter. In particular, as stated in Article 51,
it was not intended to ‘impair the inherent right of individual or
collective self-defense if an armed attack occurs against a member of
the United Nations, until the Security Council has taken measures

necessary to maintain international peace and security’.” (Nicara-
guan Memorial, Ann. C, Attachment II-4.)

It is also to be recalled that, after the Judgment of 26 November 1984 on
jurisdiction and the admissibility of Nicaragua’s Application was given,
the United States repeated, in its statement of 18 January 1985, the claim of
the right of collective self-defence under the United Nations Charter
(International Legal Materials, 1985, No. 1, p. 246).

Such references to the right of individual and collective self-defence

195
206 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NI)

under Article 51 of the United Nations Charter were made by counsel for
the United States in the oral proceedings on interim measures of protection
in April 1984 as well as in the phase on jurisdiction and admissibility in
October of the same year (hearings of 27 April 1984 and 16 October 1984).
For instance, counsel for the United States stated to the Court that :

“Nicaragua’s Application and request improperly call upon this
Court in the circumstances of this case to make judgments and to
impose measures potentially impairing the inherent right of States to
individual and collective self-defence under Article 51 of the United
Nations Charter” (hearing of 27 April 1984, morning).

At another instance, counsel for the United States stated with such gravity
as to say:

“the right to engage in individual or collective self-defence recognized
by Article 51 of the Charter is absolute, may not be impaired by this
Court or any other organization of the United Nations. ..” (hearing of
16 October 1984, morning).

In the written proceedings in the phase on jurisdiction and admissibility,
the Counter-Memorial submitted by the United States on 17 August 1984
contained numerous passages in explanation of its position. It stated
categorically that :

“Under Article 51 of the Charter of the United Nations, El Sal-
vador has an inherent right of self-defense against such armed attacks
and a right to request that the United States provide it with assistance
in resisting such attacks. The United States presently does provide
economic and military assistance to El Salvador . . .” (United States
Counter-Memorial, para. 290.)

Under the caption “The Various Multilateral Treaties on which Nicaragua
Bases its Claims Are the Applicable Law Among Nicaragua, the United
States, and the Other Central American States”, the United States claimed
that :

“Nicaragua, the United States, and the other four Central Ameri-
can States are all parties to each of the four multilateral treaties on
which Nicaragua bases its claims, most notably the Charters of the
United Nations and the Organization of American States. Regardless
of the status of the Charter of the United Nations as customary and
general international law, those treaties constitute the /ex inter partes,
and Nicaragua’s claims cannot be adjudicated by referring to some
other, unagreed sources of law.” (United States Counter-Memorial,
para. 320.)

The Counter-Memorial went on at great length to argue that the pro-
visions of the United Nations Charter relevant to the present case “sub-

196
207 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NI)

sume” and “supervene” related principles of customary international law
(paras. 313-319). It stressed in one of its concluding paragraphs that

“It is well-settled that the right of individual or collective self-
defense is an inherent right of States. The special and extraordinary
nature of the right of individual or collective self-defense is explicitly
recognized in the prescription of Article 51 that ‘nothing in the
present Charter shall impair’ that right.” (Para. 516.)

Various arguments were advanced by the United States to equate the
Charter provisions with customary international law relevant to the pre-
sent case (United States Counter-Memorial, paras. 313-322). for the purpose
of showing that, since the multilateral treaty reservation, once admitted,
bars application of treaty law, it will likewise bar the application of cus-
tomary international law because the latter has been subsumed or super-
vened by the former.

However, it is certain that when principles of customary international
law are incorporated into a multilateral treaty like the United Nations
Charter, these principles of customary international law do not thereby
become extinct. The same principles continue to be operative and binding
on States, sometimes alongside or in conjunction with treaty law, in their
international relations with one another. Article 38, paragraph 1, of the
Statute enumerates, as applicable by the Court, the various sources of
international law which, in the course of application, usually support.
rather than preclude, each other. But it would be inconceivable that
application of one should exclude that of any other.

The Judgment of 26 November 1984 clearly stated :

“The Court cannot dismiss the claims of Nicaragua under princi-
ples of customary and general international law, simply because such
principles have been enshrined in the texts of the conventions relied
upon by Nicaragua. The fact that these above-mentioned principles,
recognized as such, have been codified or embodied in multilateral
conventions does not mean that they cease to exist and to apply as
principles of customary law, even as regards countries that are parties
to such conventions.” (/.C.J. Reports 1984, p. 424, para. 73.)

What is left of the above-mentioned arguments is that the United States
is unreservedly committed to the position of accepting the multilateral
treaties, the United Nations Charter in particular, as the applicable law for
the settlement of the present dispute. This is clearly in contradiction to the
stand it took in respect of the multilateral treaty reservation in challenging
the exercise of jurisdiction over the dispute by the Court.

What 1s more, not only did the United States hold firm on the appli-
cation of multilateral treaty law, but Nicaragua also, for its part, responded
to the United States contention based on Article 51 of the United Nations
Charter by arguing that the factual allegations made against Nicaragua by

197
208 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NI)

the United States fell short of an “armed attack” within the meaning of the
aforesaid Article and that the United States had not fulfilled the condition
of immediately reporting to the Security Council as required by that
Article. Counsel for Nicaragua stated, for instance, the following :

“Article 51 recognizes ‘the inherent right of individual or collective
self-defence if an armed attack occurs against a member of the United
Nations’. The critical words are ‘if an armed attack occurs’. They
delimit the scope of the exception.” (Hearing of 25 April 1984,
morning).

“Article 51 provides that measures taken by members in the exer-
cise of this right of self-defence shall be immediately reported to the
Security Council. Neither the United States nor El Salvador has ever
made such a report to the Security Council.” (Ibid)

It can be plainly seen that the two Parties have in fact already joined
issue not merely on the applicability, but also on the substance, of a specific
provision in the multilateral treaty. They hold different views which,
however, stem from the same source, Article 51 of the United Nations
Charter. It is left to the Court to decide, on the basis of such multilateral
treaty, whether the actions of the United States can be justified. Although
such exchanges did not occur in the present phase of the proceedings, the
like-minded logic of the Parties to rely on multilateral treaty law as the
applicable law for the solution of the case in dispute should not be nega-
tived by the mere fact that such exchanges were made at an earlier stage.
No procedural formalism will in all seriousness disregard the Parties’
shared positive attitude towards the application of the rules of law flowing
from instruments of global or regional recognition. The United States itself
has quoted authorities to show that it is only when there are no provisions
of a treaty applicable to a situation that international customary law is,
next in hierarchical order, properly resorted to and that these conclusions
are virtually axiomatic (United States Counter-Memorial, para. 321). If it
can be taken that Members of the United Nations may “opt out” of the
Organization’s Charter by way of invoking a multilateral treaty reserva-
tion, why cannot they “opt in” by joining issue on the merits of such
multilateral treaty ?

It is to be pointed out that claims based on a treaty do not only owe their
creation and existence to the treaty. They are also to be regulated by the
treaty in question. It can hardly be imagined that claims are based on a
treaty but not regulated by it. It is owing to the possibility of affecting a
third party or parties by the application of multilateral treaty law, that the
Court is asked to refrain from exercising jurisdiction in a case such as the
present. Therefore, where the Court refrains from exercising jurisdiction

198
209 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NI)

because of the multilateral treaty reservation, it will be precluded from
applying multilateral treaty law. Conversely, if the Court does exercise
jurisdiction notwithstanding the multilateral treaty reservation, it logically
follows that the multilateral treaty law, which regulates the mutual rights
and obligations of the parties, will be applied for the settlement of the
dispute before the Court.

The multilateral treaty reservation of the United States, though proce-
durally linked to jurisdiction, is in substance related to the regulation of the
rights and obligations of the Parties. The United States cannot claim that
the multilateral treaty reservation concerns only the jurisdiction of the
Court and is without relation to the question of the applicable law. These
two aspects are intimately related and cannot contradict each other, if the
reservation is to have any meaning at all. However, the United States, while
invoking the multilateral treaty reservation, had at all times declared its
unconditional reliance on the United Nations Charter, which is a multi-
lateral treaty, and had at no time made any intimation that such attitude
was without prejudice to its position on the reservation with respect to
jurisdiction. In fact, it could not have maintained such a self-conflicting
stand.

Throughout the proceedings prior to its withdrawal from participation,
the United States had persistently relied on multilateral treaties, the Uni-
ted Nations Charter in particular, not merely for the purpose of convincing
the Court, as suggested in paragraph 46 of the Judgment, that the present
dispute was one “arising under” those treaties and hence excluded from
jurisdiction by the United States multilateral treaty reservation, but to
fortify its claim of justification for its actions vis-a-vis Nicaragua on the
basis of Article 51 of the United Nations Charter, which constitutes the
mainstay of its affirmative defence in the present case. Although the
United States chose not to participate in the proceedings on the merits, it
did clearly state the bases of its arguments against Nicaragua’s Application
during the phase on jurisdiction and admissibility. In this sense, the
question of applicable law is considered by the United States as essential
and central to its defence.

Since lack of jurisdiction, if the multilateral treaty reservation is effec-
tive, will presuppose non-application of multilateral treaty law, insistence
on applying multilateral treaty law can only be taken as abandonment of
the position on the multilateral treaty reservation. In view of the attitude
shared by both Parties towards the question of the applicable law, and in
deference to the paramountcy of the United Nations Charter, it is sub-
mitted that the United States should be considered as having waived its
objection based upon the multilateral treaty reservation which concerns
both the jurisdiction of the Court and the application of law. The attitude
of the United States as described above warrants a conclusion of such
waiver, which alone is compatible with its own stance of strong adherence
to the United Nations Charter, as well as the other multilateral treaties. It
is to be recalled that the United States once emphasized : “those treaties

199
210 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NI)

constitute the /ex inter partes, and Nicaragua’s claims cannot be adjudi-
cated by referring to some other, unagreed sources of law” (United States
Counter-Memorial, para. 320).

According to the Judgment of 26 November 1984, the Court has juris-
diction to adjudicate Nicaragua’s claims based on customary international
law and the bilateral Treaty of 1956. What remains to be decided in the
merits phase on the question of the multilateral treaty reservation is
whether or not the Court is also competent to entertain the proceedings
with respect to Nicaragua’s claims based on multilateral treaties and, as a
corollary thereof, what law will be the applicable law. Since the question of
the applicable law cannot be treated independently of the multilateral
treaty reservation, the unequivocal attitude maintained by the United
States with respect to the applicable law can only be taken as waiver of the
multilateral treaty reservation. The assumption of waiver does not alter the
position of the Court, which has already entertained jurisdiction over the
present proceedings. Such being the case, while the Court remains seised of
the case as before, the rights and obligations of the Parties are subject to
both the multilateral treaty law and the related principles of customary
international law as well as rules derived from the bilateral Treaty of
1956.

There is no legal barrier to prevent the United States from giving effect
to the waiver, since, according to the text of the multilateral treaty reser-
vation, the United States can always specially agree to jurisdiction. It is
also to be noted that Nicaragua has not complained in the Court of any
third State or States. It did not question the right of El Salvador to receive
from the United States assistance, military or otherwise (Nicaraguan
Memorial, para. 193). The Court has likewise made clear in its 1984
Judgment on jurisdiction and admissibility of Nicaragua’s Application
that “the rights of no other State may be adjudicated in these proceedings”
(CJ. Reports 1984, p. 436, para. 98). Whether or not they will be affected
in any manner by the decision to be given, it might be appropriate to refer
to Article 59 of the Statute, which provides that a decision will have no
binding force except between the parties and in respect of the particular
case. In fact, on the question whether or not Nicaragua has acted in sucha
way as to amount to resort to the threat or use of force against its neigh-
bours, the Court in the present Judgment considers the evidence to be
insufficient or inconclusive. Consequently no third party would be in all
certainty affected thereby.

Before concluding, it may be said that the treatment of the multilateral
treaty reservation invoked by the United States has followed a zigzag path
for which a careful mapping would be necessary. Failure to do so will
confound the issues resulting in contradictions and inconsistencies, as can
be demonstrated by the conflict between the United States stand in respect
of jurisdiction and its stand in respect of the applicable law. They need to
be re-aligned and given comprehensive appraisal in accordance with logic

200
211 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NI)

and good sense. For the foregoing reasons, I regret that I cannot cast an
affirmative vote for subparagraph (1) of paragraph 292 in the operative
part of the Judgment, which finds the multilateral treaties invoked by
Nicaragua as not applicable because of the multilateral treaty reservation
of the United States. As to the other subparagraphs in which customary
international law and provisions of the Treaty of Friendship, Commerce
and Navigation signed on 21 January 1956 are taken as bases, I have voted
in favour on the understanding that relevant rules of the multilateral treaty
law are, where appropriate, not precluded from being applied as bases in
support of the findings.

(Signed) Nit Zhengyu.

201
ACTIVITES MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 214

1. Je me suis prononcé en faveur du sous-paragraphe 1 du dispositif de
l’arrét mais en bonne logique, comme la Cour y reconnaît l’applicabilité de
la « réserve Vandenberg », elle n’aurait dès lors pas dû continuer à con-
naître de la requête du Nicaragua dans la mesure où celle-ci était fondée sur
l'article 36, paragraphe 2, du Statut (voir ci-après la première partie). Dans
la même mesure, mais pour d’autres raisons que j’exposerai, je pense que la
Cour aurait dû dire en plus que le différend dont elle était saisie n’était pas
justiciable (voir ci-après la deuxième partie).

2. Amon avis, la Cour ne pouvait demeurer saisie de cette affaire qu’en
ce qui concerne les violations du traité d’amitié, de commerce et de navi-
gation de 1956, conclu entre les deux Parties, qui auraient été commises
par les Etats-Unis. Partant de ce point de vue, j’ai voté pour le sous-
paragraphe 7 mais contre le sous-paragraphe 6 parce qu’il aurait suffi que
la Cour fonde sa décision sur le sous-paragraphe 7, et contre le sous-para-
graphe 8 parce que la décision de la Cour qui y figure concerne un man-
quement à des obligations erga omnes découlant du droit international
coutumier et que cette décision n’a pas sa place dans l’arrêt. Je n’ai pas non
plus pu voter pour le sous-paragraphe 10 parce que j'estime que la Cour fait
erreur quand elle établit une relation entre les attaques des Etats-Unis
contre le territoire du Nicaragua et le traité de 1956, et qu’en fondant son
raisonnement sur « le but et l’objet » de ce traité, elle a outrepassé la
compétence que lui donne la clause compromissoire qu'il contient. Si j'ai
voté contre le sous-paragraphe 11, c'est parce que les attaques contre le
territoire du Nicaragua ne peuvent pas à mon avis être liées à un man-
quement au traité de 1956 ; quant à l’embargo général sur le commerce, il
ne doit pas être considéré comme un tel manquement (voir ci-après la
troisième partie).

3. Jai été contraint de voter contre les sous-paragraphes 2, 3, 4, 5,9, 12
et 13 pour la simple raison que j'ai estimé, comme je l’ai dit plus haut, que la
Cour n’aurait dû se prononcer sur ces questions en la présente affaire que si
ces questions avaient relevé de la clause compromissoire du traité de 1956.
Toutefois, cela ne veut pas dire que je sois en désaccord avec tous les motifs
de droit exposés par la Cour au sujet des principes de la non-intervention,
de l’interdiction de l'emploi de la force et du respect de la souveraineté. Il
est certain que ces principes doivent être respectés par le Nicaragua non
moins que par les Etats-Unis d’Amérique. En particulier, le fait que j’ai
voté contre le sous-paragraphe 9 ne doit pas être interprété comme impli-
quant que Je suis contre les conclusions de la Cour sur la question qui y est
traitée.

204
